NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 12-4435
                                    ___________

                                XIANG QIN ZHENG,
                                               Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                             Respondent
                   ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A073-477-996)
                   Immigration Judge: Honorable William Strasser
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  May 1, 2013
            Before: SCIRICA, VANASKIE and COWEN, Circuit Judges

                            (Opinion filed: May 15, 2013)
                                     _________

                                     OPINION
                                     _________

PER CURIAM

      Xiang Qin Zheng, a citizen of the People’s Republic of China, seeks review of a

Board of Immigration Appeals (BIA) decision denying his motion to reopen. Having
carefully considered the record,1 we conclude that the BIA’s decision—holding that

Zheng failed to show materially changed circumstances in China sufficient to allow him

to benefit from the exception to the general 90-day limitations period for motions to

reopen, see 8 U.S.C. § 1229a(c)(7)(C)(i)–(ii)—was not ―arbitrary, irrational, or contrary

to law,‖ and hence was not an abuse of discretion. Lin v. Att’y Gen., 700 F.3d 683, 685

(3d Cir. 2012) (internal quotation marks and citation omitted). Zheng did not show that

conditions for Christians in China have materially worsened since the original

immigration proceedings in his case. A change in personal circumstances, standing

alone, cannot suffice to meet his burden. See Khan v. Att’y Gen., 691 F.3d 488, 497–98

(3d Cir. 2012). Accordingly, the petition for review will be denied.




1
 We have jurisdiction pursuant to 8 U.S.C. § 1252. Because the parties are our primary
audience, we need not recite the facts of the case.
                                             2